
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(dd)



SIX FLAGS, INC.
2001 STOCK OPTION AND INCENTIVE PLAN


I.    The Plan

        There is hereby established the 2001 Stock Option and Incentive Plan
(the "Plan") for Six Flags, Inc. (the "Company"), under which options may be
granted to purchase shares of the common stock of the Company, under which
shares of such common stock may be sold at incentive prices below the market
price at the time of sale, and under which stock appreciation rights may be
granted.

II.    Amount of Stock

        A maximum of three million five hundred thousand (3,500,000) shares of
the Company's common stock may be issued under the Plan upon exercises of
options or stock appreciation rights or upon purchases at incentive prices. Such
shares may be authorized but unissued shares, shares held in the treasury or
outstanding shares purchased from their owners on the market or otherwise. If
any option or stock appreciation right granted under the Plan terminates or is
cancelled for any reason or expires before the option or stock appreciation
right is exercised in full or if any shares sold under the Plan are reacquired
by the Company by reason of any right to reacquire such shares established at
the time the shares were initially sold, the shares previously reserved for
issuance upon exercise of such option or stock appreciation right or the shares
so reacquired shall not count toward the maximum number of shares that may be
issued under the Plan, as adjusted pursuant to the next paragraph, and such
shares shall again be available to be issued under the Plan.

        If the outstanding shares of the Company's common stock are from time to
time increased, decreased, changed into or exchanged for a different number or
kind of shares of the Company through merger, consolidation, reorganization,
split-up, split-off, spin-off, recapitalization, reclassification, stock
dividend, stock split or reverse stock split, an appropriate and proportionate
adjustment shall be made in the number and kind of shares which may be issued
upon purchases made under the Plan and an appropriate and proportionate
adjustment shall be made in the number and kind of shares and/or other property
which may be issued upon exercise of options or stock appreciation rights
granted under the Plan such that each such option or stock appreciation right
shall thereafter be exercisable for such securities, cash and/or other property
as would have been received in respect of the shares subject to the option or
stock appreciation right had such option or right been exercised in full
immediately prior to such increase, decrease or change. Such adjustment shall be
made successively each time that any such increase, decrease or change is made.

        To the extent that the aggregate fair market value of stock subject to
one or more Incentive Stock Options that are first exercisable by an individual
in any calendar year under the Plan (and under all other plans of the Company
and its subsidiary corporations) exceeds $100,000, determined as of the time the
option is granted, such options shall be treated as options that are not
Incentive Stock Options. This limitation will be applied by taking into account
options in the order in which they were granted and without taking into account
Incentive Stock Options that were granted before 1987.

III.    Administration

        (a)  The Plan shall be administered by a Committee of Directors of the
Company appointed by the Board of Directors which shall include not fewer than
two Directors of the Company, each of whom shall be a "Non-Employee Director"
within the meaning of Rule 16b-3 promulgated under the Securities Exchange Act
of 1934, as amended (the "Exchange Act"). The Board of Directors may from time
to time remove members from or add members to the Committee. Vacancies on the
Committee, however caused, shall be filled by the Board of Directors. Acts of
the Committee may be authorized by a vote of the members if (i) at a meeting,
held at a time and place and in accordance with rules

--------------------------------------------------------------------------------


adopted by the Committee, at which a majority of the members of the Committee
are present and acting, or (ii) reduced to and approved in writing by a majority
of the members of the Committee.

        (b)  Subject to the express terms and conditions of the Plan, the
Committee shall have full power to construe the Plan, to prescribe, amend and
rescind rules and regulations relating to the Plan and to make all other
determinations necessary or advisable for the administration of the Plan. The
exercise of these powers by the Committee shall be conclusive and binding upon
all present, past and future participants in the Plan.

        (c)  The Committee may from time to time determine to which officers or
other employees eligible for selection as participants in the Plan, if any,
options or stock appreciation rights shall be granted or shares shall be sold
under the Plan, the number of shares which may be issued upon exercise of any
such option or which may be sold to any such participant, the restrictions and
forfeiture provisions related to any such grant or sale, the period during which
any option or stock appreciation right may be exercised, the circumstance under
which the period of exercise may be accelerated, the exercise price of any
option or right and the purchase price of any shares, the means of payment of
the exercise price and of any withholding taxes upon exercise of any option or
for any shares, and the extent to which any option, right or share may be
transferred to family members of the participant, trusts for the benefit of such
family members or partnerships of which such family members are the only
partners, determined in each case in accordance with the provisions of the Plan.
In addition, the Committee shall have full power and discretion to establish and
administer performance goals and business criteria, establish performance
periods, and to certify that performance goals have been attained, in each case,
to the extent required to comply with Section 162(m) of the Code.

        (d)  The Committee shall report in writing to the Secretary of the
Company the names of the officers or other employees selected as participants in
the Plan, and the terms and conditions of the options to be granted or the
shares to be sold to each of them.

IV.    Eligibility for Participation

        All officers and key employees of the Company and its subsidiary
corporations (including officers or employees who are members of the Company's
Board of Directors, but excluding directors who are not officers or employees)
shall be eligible for selection as participants in the Plan. For this purpose a
"subsidiary corporation" is a corporation so defined under Section 424(f) of the
Code.

V.    Terms and Conditions of Options and Stock Appreciation Rights

        The terms and conditions of each grant of an option, stock appreciation
right or right to purchase shares at an incentive price under the Plan shall be
evidenced by an option agreement or other grant agreement executed by the
Company and the participant, which shall contain the following provisions, if
applicable:

        (a)  The number of shares which may be issued upon exercise of the
option, the period during which the option may be exercised, the purchase price
or prices per share to exercise the option, and the means of payment for the
shares and for any withholding taxes imposed upon exercise of the option;
provided, however, that notwithstanding any other provision of the Plan to the
contrary, an Incentive Stock Option shall not be exercisable after the
expiration of ten (10) years from the date it is granted, and, provided,
further, that in the case of an Incentive Stock Option granted to a person who,
at the time such Incentive Stock Option is granted, owns shares of the Company
or any of its subsidiary corporations which possess more than ten percent (10%)
of the total combined voting power of all classes of stock of the Company or of
any of such subsidiary corporations, such Incentive Stock Option shall not be
exercisable after the expiration of five (5) years from the date such option is

2

--------------------------------------------------------------------------------


granted, and, provided, further, that the purchase price or prices of each share
of the Company's common stock subject to any option under the Plan shall be
determined as follows:

        (i)    The purchase price of each share subject to an Incentive Stock
Option under the Plan shall be not less than one hundred percent (100%) of the
fair market value of such share on the date the option is granted; provided,
however, that in the case of an Incentive Stock Option granted to a person who,
at the time such Incentive Stock Option is granted, owns shares of the Company
or any of its subsidiary corporations which possess more then ten percent (10%)
of the total combined voting power of all classes of stock of the Company or of
any of such subsidiary corporations, the purchase price of each share subject to
such Incentive Stock Option shall be not less than one hundred and ten percent
(110%) of the fair market value of such share on the date the option is granted.
In determining stock ownership by an employee for any purpose under the Plan,
the rules of Section 424(d) of the Code shall apply, and the Board of Directors
and the Committee may rely on the representations of fact made to them by the
employee and believed by them to be true.

        (ii)  The purchase price of each share subject to a nonqualified stock
option under the Plan shall be determined by the Committee prior to granting the
option. The Committee shall set the purchase price for each share subject to a
nonqualified stock option at either the fair market value of such share on the
date the option is granted, or at such other price as the Committee in its sole
discretion shall determine; provided, however, that in no event shall the
purchase price of a share subject to a nonqualified stock option under the Plan
be less than 50% of the fair market value of such share on the date the option
is granted.

        (iii)  The fair market value of the shares on a particular date shall be
deemed to be the average (mean) of the reported "high" and "low" sales prices of
such shares on the largest national securities exchange (based on the aggregate
dollar value of securities listed) on which such shares are then listed or
traded. If such shares are not listed or traded on any national securities
exchange, then, in each case, to the extent the Committee determines in good
faith that the following prices arise out of a bona fide, established trading
market for the shares: (i) the average of the reported "high" and "low" sales
price of such shares in the over-the-counter market, as reported on the National
Association of Securities Dealers Automated Quotations System, or, if such
prices are not reported thereon, the average of the closing bid and asked prices
as so reported, or (ii) if such prices are not reported, then the average of the
closing bid and asked prices reported by the National Quotation Bureau
Incorporated. In all other cases, the fair market value of a share shall be
established by the Committee in good faith.

        (b)  Such terms and conditions of exercise as may be set by the Board of
Directors or the Committee and specified in the option agreement or other grant
agreement.

        (c)  That the option, in the case of an Incentive Stock Option, is not
transferable other than by will or the laws of descent and distribution and is
exercisable during the grantee's lifetime only by the grantee or, if the grantee
is disabled, by his guardian or legal representative or, in the case of a
nonqualified stock option, is not transferable other than by will, the laws of
descent and distribution or, to the extent and subject to any condition provided
in the option agreement, to immediate family members of the grantee, trusts for
the exclusive benefit of such family members or partnerships of which such
family members are the only partners.

        (d)  In addition to the restrictions set forth in (c) above, such
restrictions on transfer of the option, and such restrictions on transfer of the
shares acquired upon exercise of the option, as may be set by the Committee.

3

--------------------------------------------------------------------------------


        (e)  Such other terms and conditions not inconsistent with the Plan as
may be set by the Committee, including provisions allowing acceleration of
options upon a change of control of the Company or otherwise.

        (f)    In the discretion of the Committee, any option granted hereunder
may provide that such option may be exercised by the holder's surrender of all
or part of such option to the Company in exchange for a number of shares of the
Company's common stock having a total market value, as of the date of surrender,
equal to the excess of (i) the market value, as of the date of surrender, of the
number of shares that could be acquired by the exercise of the portion of the
option that is surrendered, over (ii) the aggregate exercise price which would
otherwise be paid to the Company upon a normal exercise of the option as to that
number of shares. In the event the foregoing calculation would require the
issuance of a fractional share, the Company shall, in lieu thereof, pay cash to
the holder in an amount equal to the fair market value of such fractional share
as of the date of surrender.

        (g)  The Committee may, in its discretion, grant stock appreciation
rights to participants who are concurrently being granted, or previously have
been granted, options under the Plan. A stock appreciation right shall be
related to a particular option (either to an option previously granted or to an
option granted concurrently with the stock appreciation right) and shall entitle
the participant, at such time or times as the related option is exercisable, and
upon surrender of the then exercisable option, or part thereof, and exercise of
the stock appreciation right, to receive payment of an amount determined
pursuant to paragraph (ii) below.

        Stock appreciation rights shall be subject to the following terms and
conditions, to the terms of subsection (c) above regarding the transferability
of nonqualified stock options, and to such other terms and conditions not
inconsistent with the Plan as the Committee may approve and direct:

        (i)    A stock appreciation right shall be exercisable by a participant
at such time or times, and to such extent, as the option to which it relates is
then exercisable; provided, however, that a stock appreciation right may be
exercised for cash only during the period beginning on the third business day
following the date of release for publication by the Company of quarterly or
annual summary statements of earnings and ending on the twelfth business day
following such date and, provided further, that the Committee may impose such
other conditions on exercise as may be required to satisfy the requirements of
Rule 16b-3 under the Exchange Act (or any successor provision in effect at that
time).

        (ii)  Upon exercise of the stock appreciation right and surrender of the
corresponding exercisable portion of the related option, a participant shall be
entitled to receive payment of an amount determined by multiplying:

        A.    the difference obtained by subtracting the option exercise price
per share of common stock under the related option from the fair market value of
a share of common stock of the Company on the date of exercise of the stock
appreciation right, by

        B.    the number of shares subject to the related option with respect to
which the stock appreciation right is being exercised.

        (iii)  Unless otherwise provided, payment of the amount determined under
the preceding paragraph (ii) shall be made one-half in cash and one-half in
shares of common stock of the Company valued at their fair market value on the
date of exercise of the stock appreciation right, provided, however, that the
Committee, in its sole discretion, may either require or allow the holder of the
stock appreciation right to elect for the stock appreciation right to be settled
solely in such shares, solely in cash, or in some other proportion of shares and
cash, and provided, further, that cash shall, in any event, be paid in lieu of
fractional shares.

4

--------------------------------------------------------------------------------

        (iv)  The shares and/or cash delivered or paid to a participant upon
exercise of the stock appreciation right shall be issued or paid in
consideration of services performed for the Company or for its benefit by the
participant.

        (h)  Notwithstanding anything herein to the contrary, during the term of
the Plan, no participant may be granted options or other rights to purchase,
including stock appreciation rights with respect to, more than 1,750,000 shares
of common stock under the Plan, as adjusted pursuant to Section II above. If any
option or stock appreciation right granted to a participant under the Plan
terminates or is cancelled for any reason or expires before the option or stock
appreciation right is exercised in full or if any shares sold to such
participant under the Plan are reacquired by the Company by reason of any right
to reacquire such shares established at the time the shares were initially sold,
the shares subject to such options and stock appreciation rights and the shares
so reacquired shall count toward the maximum number of shares that may be issued
to such participant under the Plan. A reduction of the exercise price of an
option shall be treated for purposes of the preceding sentence as a cancellation
of the option and issuance of a new option.

VI.    Proceeds from Sales of Shares

        The proceeds from the sale of shares under the Plan, upon the exercise
of options or directly, shall be added to the general funds of the Company and
may thereafter be used from time to time for such corporate purposes as the
Board of Directors may determine and direct.

VII.    Amendment, Suspension or Termination of Plan

        The Board of Directors may at any time amend, suspend or terminate the
Plan. However, no such action by the Board of Directors may be taken without the
approval of the stockholders of the Company entitled to vote thereon if such
action would increase the aggregate number of shares subject to the Plan (other
than pursuant to Section II of the Plan), change the provisions regarding
eligibility for participation in the Plan, reduce the exercise price of an
Incentive Stock Option to below the price required by Section V(a)(i) of the
Plan or materially increase the benefit accruing to participants under the Plan.
No amendment, suspension or termination of the Plan shall alter or impair any
rights or obligations under any outstanding option agreement or other grant
agreement without the consent of the holder.

VIII.    Provisions for Employees of Subsidiaries

        In connection with the granting of an option or the sale of any shares
to a participant who is an employee of a subsidiary corporation, as defined in
Section IV of the Plan, the Company may sell the shares to be optioned or sold
to such employee to the subsidiary corporation which is his employer, at a price
which shall be not less than the option exercise price or the purchase price of
the shares paid by such participant, but which may be more, in order that the
shares sold to the participant, or issued to the participant upon exercise of an
option may be issued or sold to him directly by his employer corporation.

IX.    Effective Date and Termination of the Plan

        (i)    The Plan shall be submitted for a vote at a meeting of the
stockholders of the Company or shall be approved by written consent of the
stockholders in accordance with and only to the extent permitted by the
Company's charter and by-laws and by applicable state laws prescribing the
method and degree of stockholder approval required for the issuance of corporate
stock or options; provided, that if applicable state law does not provide a
method and degree of required approval, the Plan must be approved by a majority
of the votes cast at a duly held stockholders' meeting at which a quorum

5

--------------------------------------------------------------------------------


representing a majority of all outstanding voting stock is, either in person or
by proxy, present and voting on the Plan.

        (j)    If approved by the stockholders of the Company within 12 months
before or after adoption of the Plan by the Board, the Plan shall become
effective on the later of the date of such stockholder approval or the date of
adoption of the Plan by the Board (the "Effective Date"). Unless sooner
terminated by the Board, the Plan shall terminate on the date ten (10) years
after the earlier of (i) the date the Plan is adopted by the Board or (ii) the
Effective Date. After termination of the Plan, no further options may be granted
or shares sold under the Plan (other than upon the exercise of options
previously granted under the Plan); provided, however, that such termination
will not affect any options granted or shares sold prior to termination of the
Plan.

X.    Miscellaneous

        (a)  The invalidity or illegality of any provision of the Plan shall not
affect the validity or legality of any other provision of the Plan.

        (b)  The Plan, any options or stock appreciation rights granted or
shares sold thereunder and all related matters shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware
from time to time obtaining.

6

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10(dd)



SIX FLAGS, INC. 2001 STOCK OPTION AND INCENTIVE PLAN
